UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ALICE SOSA,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    18-CV-411 (PKC) (SJB)

NEW YORK CITY DEPARTMENT OF
EDUCATION and MARCY BERGER,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Alice Sosa brings this action against Defendants New York City Department of

Education (“NYC DOE”) and Marcy Berger, alleging violations of 42 U.S.C. §§ 1981 and 1983

(“Section 1981” and “Section 1983”), 42 U.S.C. §§ 2000e et seq. (“Title VII”), 42 U.S.C. §§ 12101

et seq. (“American with Disabilities Act” or “ADA”), New York State Executive Law §§ 296 et

seq. (“New York State Human Rights Law” or “NYSHRL”), and the New York City

Administrative Code §§ 8-101 et seq. (“New York City Human Rights Law” or “NYCHRL”).

Defendants seek to dismiss Plaintiff’s retaliation claims, brought under all of these statutes. For

the reasons stated herein, Defendants’ motion is granted in part and denied in part.

                                              BACKGROUND

I.      Facts1

        Plaintiff is a special education teacher at the Carl Ullman School, P4QPS213 (“P.S. 213”)

in Queens, New York. (Amended Complaint (“Am. Compl.”), Dkt. 33, ¶¶ 5, 9.) For the past eight



        1
          The Court assumes the parties’ familiarity with the relevant facts and procedural history
in this case and recites them here only to the extent necessary for the Court’s analysis of Plaintiff’s
remaining retaliation claims. The facts recited in this section are based on the allegations in the
Amended Complaint, which the Court accepts as true for the purpose of Defendants’ motion. See
Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012).
                                                           1
years, Plaintiff has consistently been assigned to Room 310 at P.S. 213. (Id. ¶ 12.) Plaintiff first

sued Defendants in December 2014, when she brought an action alleging race, skin color, national

origin, and disability discrimination claims pursuant to Sections 1981 and 1983, Title VII, the

ADA, the NYSHRL, and the NYCHRL (the “2014 Action”).2 (Id. ¶¶ 94–95.) Plaintiff was on

medical leave when she filed the action. (See id. ¶¶ 16–17, 94.) Plaintiff returned to work in April

2016 (id. ¶ 17), and in June 2016, requested that she be placed as a homeroom teacher in her former

classroom, Room 310, at P.S. 213 (id. ¶ 64). Instead, Plaintiff was assigned to a different school

as a “cluster” teacher.3 (Id. ¶ 66.) Plaintiff alleges that there was “no legitimate business purpose”

for the transfer and that Defendant Berger’s actions were “purely discriminatory and [for the

purpose of] harassment.” (Id. ¶ 67.) Plaintiff declined this proposed assignment and raised the

issue with her union by filing a grievance. (Id. ¶ 71.) Her grievance was sustained and she was

assigned to her requested school and classroom. (Id.; see also id. ¶ 87 (noting that, for the 2017–

2018 school year, Plaintiff was teaching at P.S. 213).) Also in 2016, Defendant NYC DOE filed

a lawsuit against Plaintiff in state court to recover sums that were overpaid to Plaintiff during her

medical leave. (Id. ¶ 90.) This lawsuit was voluntarily discontinued with prejudice. (Id. ¶ 93.)

       On January 12, 2017, Plaintiff filed a complaint against Defendants with the New York

City Commission on Human Rights (the “January 2017 CCHR Charge”). (Id. ¶ 101.) In that

complaint, Plaintiff alleged that Defendants had violated her rights pursuant to the ADA, the




       2
       That action was assigned to the Honorable LaShann DeArcy Hall under docket number
14-CV-7094.
       3
         A cluster teacher “work[s] with numerous staff members as opposed to operating in a
single classroom with a controlled environment for students designed by the teacher.” (Am.
Compl., Dkt. 33, ¶ 69.)

                                                  2
NYSHRL, and the NYCHRL. (Id. ¶ 101.)4 A few weeks later, at a February 13, 2017 staff

meeting, two new rules were announced: one rule stated that staff would not be allowed to use the

bathroom during instructional breakfast and lunch periods, and the other stated that all classrooms

must be kept locked. (Id. ¶¶ 43, 49.) These rules “uniquely and negatively” impacted Plaintiff

because Plaintiff’s medications resulted in her needing to urinate more frequently, and Plaintiff

did not have a printer in her classroom, which meant that she often used printers in other

classrooms to print out necessary materials for her students. (Id. ¶¶ 39–40, 49–50.) Plaintiff

alleges that these new rules “were not enacted by Defendants out of any immediate pressing

business necessity, but were enacted with the specific intent of interfering with Plaintiff’s

administration of her duties as a teacher, harassing and annoying Plaintiff.” (Id. ¶ 51.)

       Plaintiff took two sick days, on February 15 and 17, 2017. (Id. ¶ 54.) Plaintiff entered

requests for coverage of her classroom into “the SubCentral System,” but Defendant Berger

removed these requests and then falsely accused Plaintiff of being “AWOL.” (Id. ¶ 55.) Though

Plaintiff provided evidence that she had, in fact, entered the requests from her home computer,

Defendant Berger placed a letter in Plaintiff’s file for professional misconduct. (Id. ¶ 56.)

Defendant Berger again accused Plaintiff of professional misconduct on March 28, March 31,

April 4, and April 20, 2017. (Id. ¶¶ 57–61.)5 In July 2017, Defendant NYC DOE “inexplicably”

caused Plaintiff’s health insurance to lapse (id. ¶ 62), and in September 2017, it withheld one of



       4
         Plaintiff also mentions that her submissions to the Commission “established that[]
Defendants[] refused to observe[] Plaintiff’s Title VII . . . rights in the workplace.” (Id. ¶ 104.)
However, the Court has reviewed the January 2017 CCHR Charge and notes that Plaintiff only
asserted allegations relating to disability discrimination. (See generally January 2017 CCHR
Charge, Dkt. 1-2.)
       5
         Plaintiff does not specify whether any of these accusations resulted in additional letters
being placed in her file.

                                                 3
her paychecks for a month without cause (id. ¶ 63). Finally, for the 2017–2018 school year,

Plaintiff requested but was initially denied a co-teacher and therefore needed to file a grievance

with the union in order to have a co-teacher assigned to her classroom. (Id. ¶ 87.)

II.     Procedural History

        Plaintiff filed her initial complaint in this matter on January 21, 2018. (Dkt. 1.) Defendants

filed a motion to dismiss (Dkt. 18), which the Court referred to the Honorable Sanket J. Bulsara

(June 12, 2018 Docket Order). On January 22, 2019, Judge Bulsara issued a Report and

Recommendation (“R&R”) recommending that Plaintiff’s complaint be dismissed in its entirety,

but that Plaintiff should be permitted to file an amended complaint. (Dkt. 30.) On February 5,

2019, Plaintiff filed objections to Judge Bulsara’s recommendation. (Dkt. 31.) On March 25,

2019, the Court, over Plaintiff’s objections, adopted Judge Bulsara’s R&R in full. (Dkt. 32.)

        On April 22, 2019, Plaintiff filed an Amended Complaint alleging discrimination, hostile

work environment, and retaliation claims pursuant to Sections 1981 and 1983, Title VII, the ADA,

the NYSHRL, and the NYCHRL. (See generally Am. Compl., Dkt. 33.) Defendants filed a motion

for a pre-motion conference seeking permission to file a motion to dismiss Plaintiff’s Amended

Complaint in its entirety. (Dkt. 34.) The Court held a pre-motion conference on June 18, 2019.

At the conference, the Court dismissed Plaintiff’s discrimination and hostile work environment

claims. (June 18, 2019 Minute Entry.) The Court also ordered supplemental briefing on Plaintiff’s

retaliation claims. (Id.) Supplemental briefing was completed on July 16, 2019. (Dkts. 37, 38.)

                                       LEGAL STANDARD

        To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,



                                                   4
570 (2007)). A “claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556). The “plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (citation omitted).

        Determining whether a complaint states a plausible claim for relief is “a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

at 679 (citation omitted); see also Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013). In

addressing the sufficiency of a complaint, courts are required to accept the well-pleaded factual

allegations contained within the complaint as true, see Bldg. Indus. Elec. Contractors Ass’n v. City

of New York, 678 F.3d 184, 187 (2d Cir. 2012), but “need not credit conclusory statements

unsupported by assertions of facts or legal conclusions and characterizations presented as factual

allegations,” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 404 (S.D.N.Y. 2001)

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Additionally, a court “need not feel

constrained to accept as truth conflicting pleadings that make no sense, or that would render a

claim incoherent, or that are contradicted either by statements in the complaint itself or by

documents upon which its pleadings rely, or by facts of which the court may take judicial notice.”

Id. at 405–06 (citing Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1095 (2d Cir. 1995)).

        At the pleadings stage, a court must limit its inquiry to the facts alleged in the complaint,

the documents attached to the complaint or incorporated therein by reference, and “documents

that, while not explicitly incorporated into the complaint, are ‘integral’ to [the] plaintiff’s claims

and were relied upon in drafting the complaint.” In re Livent, Inc. Noteholders Sec. Litig., 151 F.

Supp. 2d at 404 (citing Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 44 (2d Cir. 1991)).



                                                  5
Thus, in employment discrimination cases, courts may consider filings with state administrative

agencies or the EEOC to the extent that a complaint necessarily rests upon them. See Littlejohn v.

City of New York, 795 F.3d 297, 305 n.3 (2d Cir. 2015) (“‘[I]t is proper for this court to consider

the plaintiff’s relevant filings with the EEOC’ and other documents related to the plaintiff’s claim

. . . so long as those filings are . . . ‘integral to’ and ‘solely relied’ upon by the complaint.”)

(brackets omitted) (quoting Holowecki v. Fed. Express Corp., 440 F.3d 558, 565–66 (2d Cir.

2006)).

                                            DISCUSSION

          To meet the burden for a retaliation claim on a motion to dismiss, “a plaintiff must present

evidence that shows (1) participation in a protected activity; (2) that the defendant knew of the

protected activity; (3) an adverse employment action; and (4) a causal connection between the

protected activity and the adverse employment action.” Sosa v. N.Y.C. Dep’t of Educ., 368 F.

Supp. 3d 489, 516–17 (E.D.N.Y. 2019) (quoting Littlejohn, 795 F.3d at 315–16). This standard

applies to claims brought pursuant to Title VII, Sections 1981 and 1983,6 the ADA, and the

NYSHRL.7 See Summa v. Hofstra Univ., 708 F.3d 115, 125 (2d Cir. 2013) (NYSHRL); Treglia

v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002) (ADA); Amaya v. Ballyshear LLC, 295 F.



          6
         Though Defendants argue that Plaintiff may not sue state actors pursuant to Section 1981
(Defs.’ Letter Br., Dkt. 37, at 4), the Court notes that Plaintiff mentions both Sections 1981 and
1983 in her Amended Complaint (Am. Compl., Dkt. 33, ¶ 1) and therefore interprets her Amended
Complaint to allege substantive violations of Section 1981 brought pursuant to Section 1983. See
Duplan v. City of New York, 888 F.3d 612, 619–21 (2d Cir. 2018).
          7
          Plaintiff also brings claims pursuant to the NYCHRL. (Am. Compl., Dkt. 33, ¶ 1.)
“[C]laims under the NYCHRL are not analyzed under a framework identical to that applied for
their federal claims.” Adams v. City of New York, 837 F. Supp. 2d 108, 127 (E.D.N.Y. 2011).
Instead, “[c]laims under the NYCHRL must receive an ‘independent liberal construction’ that is
not ‘co-extensive’ with federal counterparts.” Id. (quoting Loeffler v. Staten Island Univ. Hosp.,
582 F.3d 268, 278 (2d Cir. 2009)). Accordingly, the Court will consider Plaintiff’s NYCHRL
claims separately, as appropriate.
                                                   6
Supp. 3d 204, 226 (E.D.N.Y. 2018) (“As with discrimination claims, retaliation claims alleged

under § 1981 are subject to the same analysis as those alleged under Title VII.”) (collecting cases).

At the pleading stage, a plaintiff “need not establish a prima facie case of discrimination, but must

nonetheless allege evidence stating a plausible claim of retaliation.” Kretzmon v. Erie County, No.

11-CV-704 (RJA), 2013 WL 636545, at *4 (W.D.N.Y.2013) (internal quotation marks and citation

omitted). In other words, “for a retaliation claim to survive . . . a motion to dismiss, the plaintiff

must plausibly allege that: (1) defendants discriminated—or took an adverse employment action—

against [her], (2) ‘because’ [she] has opposed any unlawful employment practice.” Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 90 (2d Cir. 2015). “[A] ‘plaintiff may prevail on

a claim for retaliation even when the underlying conduct complained of was not in fact unlawful

so long as he can establish that he possessed a good faith, reasonable belief that the underlying

challenged actions of the employer violated [the] law.’” La Grande v. DeCrescente Distrib. Co.,

370 F. App’x 206, 212 (2d Cir. 2010) (summary order) (quoting Treglia, 313 F.3d at 719).

I.     The 2014 Action

       Plaintiff first alleges that Defendants retaliated against her for filing the 2014 Action. (Am.

Compl., Dkt. 33, ¶¶ 113, 118, 121, 123, 128, 134.) In that complaint, Plaintiff alleged race, skin

color, national origin, and disability discrimination claims pursuant to Sections 1981 and 1983,

Title VII, the ADA, the NYSHRL, and the NYCHRL against the same Defendants named in the

instant action. (Id. ¶¶ 94–95.) Filing an employment discrimination lawsuit is a protected activity.

Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 113 (2d Cir. 2000). Defendants answered Plaintiff’s

2014 Action on February 27, 2015, see Answer at 16, Sosa v. N.Y.C. Dep’t of Educ., 406 F. Supp.

3d 266 (E.D.N.Y. 2019) (No. 14-CV-7094), and do not contest that they were aware that Plaintiff

filed the 2014 Action.



                                                  7
       A.      Exhaustion

       Defendants first argue that Plaintiff has failed to exhaust her Title VII and ADA retaliation

claims because she did not include these claims in her January 2017 CCHR Charge even though

the incidents she alleges were retaliatory had already occurred by the time she filed the Charge.

(Defendants’ Letter Brief (“Defs.’ Letter Br.”), Dkt. 37, at 2–3.) “It is well established that Title

VII requires a plaintiff to exhaust administrative remedies before filing suit in federal court.”

Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 384 (2d Cir. 2015). The same is true for a plaintiff

seeking remedies under the ADA. Gomez v. N.Y.C. Police Dep’t, 191 F. Supp. 3d 293, 299

(S.D.N.Y. 2016) (citing 42 U.S.C. § 2000e–5(e); 42 U.S.C. § 12117(a); Williams v. N.Y.C. Hous.

Auth., 458 F.3d 67, 70 (2d Cir. 2006)).

       “While plaintiffs are generally precluded from raising in a district court action claims not

presented in the administrative complaint, there is an exception for claims which are ‘reasonably

related’ to those raised in an administrative complaint.” Burke v. Gutierrez, No. 04-CV-7593

(PKC), 2006 WL 89936, at *11 (S.D.N.Y. Jan. 12, 2006) (quoting Deravin v. Kerik, 335 F.3d 195,

200–01 (2d Cir. 2003)), aff’d sub nom. Burke v. Evans, 248 F. App’x 206 (2d Cir. 2007). A

retaliation claim is deemed reasonably related to an EEOC charge when it alleges retaliation for

filing that EEOC charge. Duplan, 888 F.3d at 622 (“[I]f a plaintiff has already filed an EEOC

charge, we have been willing to assume that the exhaustion requirement is also met for a

subsequent claim ‘alleging retaliation by an employer against an employee for filing an EEOC

charge.’”) (quoting Terry v. Ashcroft, 336 F.3d 128, 151 (2d Cir. 2003)). “These rationales

however, are predicated upon the retaliation occurring after a charge is filed with the EEOC, and

not before.” Burke, 2006 WL 89936, at *12.




                                                 8
       Here, Plaintiff alleges that Defendants retaliated against her for filing the December 2014

action by denying her requested classroom assignment in June 2016. (See Am. Compl., Dkt. 33,

¶¶ 66–67, 114; see also Plaintiff’s Letter Brief (“Pl.’s Letter Br.”), Dkt. 38, at 3.) Since these acts

occurred before Plaintiff filed her January 2017 CCHR Charge, they cannot be reasonably related

to it. Plaintiff has therefore failed to exhaust these claims. However, “[c]laims brought under

Sections 1983 and 1981 of Title 42 do not require exhaustion of administrative remedies before

suing in federal court.” Villavicencio v. Gure-Perez, 56 F. Supp. 3d 178, 184 (E.D.N.Y. 2014).

The Court will therefore look to see whether Plaintiff has sufficiently alleged retaliation under

Sections 1981 and 1983 and the NYSHRL, which is analyzed under the same standard as a Title

VII retaliation claim. See Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010); Sosa, 368 F. Supp.

3d at 521.

       B.      Adverse Employment Action

       Defendants argue that Plaintiff’s allegations regarding the proposed transfer to a school

and classroom position that she had not requested are insufficient to allege an adverse employment

action. (Defs.’ Letter Br., Dkt. 37, at 5.) “To support a retaliation claim, an adverse action must

be ‘likely to dissuade a reasonable worker in the plaintiff’s position from exercising . . . legal

rights.’” Lawson v. Homenuk, 710 F. App’x 460, 463 (2d Cir. 2017) (summary order) (quoting

Millea v. Metro-North R.R. Co., 658 F.3d 154, 164 (2d Cir. 2011)). This standard “covers a

broader range of conduct than does the adverse-action standard for claims of discrimination.”

Sosa, 368 F. Supp. 3d at 517 (quoting Vega, 801 F.3d at 90). Though “[c]ourts in the Second

Circuit have taken a generous view of adverse employment actions supporting retaliation claims

at the motion to dismiss stage,” “[t]his generous standard does not mean . . . that all allegations of

retaliatory acts will survive a motion to dismiss.” Lebowitz v. N.Y.C. Dep’t of Educ., 407 F. Supp.



                                                  9
3d 158, 177 (E.D.N.Y. 2017). “[A] lateral job transfer that does not affect an employee’s salary

or title may be the basis for a Title VII retaliation claim only if the reassignment would have been

viewed by a reasonable employee as being materially adverse.” Kellman v. Metro. Transp. Auth.,

8 F. Supp. 3d 351, 384 (S.D.N.Y. 2014) (quoting Kaytor v. Electric Boat Corp., 609 F.3d 537, 555

(2d Cir. 2010)). “[M]aterial adversity is to be determined objectively, based on the reactions of a

reasonable employee.” Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 25 (2d Cir.

2014).

         Plaintiff alleges that she was initially denied both her requested school placement and

position and instead assigned to a different school site as a “cluster,” rather than homeroom

teacher. (See Am. Compl., Dkt. 33, ¶¶ 64, 66.) She also alleges that “[a]ssignment as a cluster

teacher could be characterized as a demotion” because cluster teachers “can be required to teach

more than 6 classes a day,” “are required to push and pull materials from site to site,” and “work

with numerous staff members as opposed to operating in a single classroom with a controlled

environment . . . designed by the teacher.” (Id. ¶ 69.) Plaintiff does not suggest that the new

placement would have reduced her salary or title. Plaintiff was eventually assigned both her

preferred school and teaching position, but only after she filed a grievance with her union. (See

id. ¶ 71.)

         This proposed transfer is not enough to constitute an adverse employment action. First,

the transfer never actually occurred.      The Second Circuit has held that “less significant

employment actions taken by an employer,” i.e., those actions other than termination, “do not

constitute adverse employment actions where they have been rescinded.” Shultz v. Congregation

Shearith Israel of N.Y., 867 F.3d 298, 307 (2d Cir. 2017). Moreover, Plaintiff’s description of the

differences between a homeroom and cluster teacher position do not suggest that the two positions



                                                10
differ materially as to their “prestige, modernity, training opportunity, job security, or some other

objective indicator of desirability,” Bowen-Hooks v. City of New York, 13 F. Supp. 3d 179, 226

(E.D.N.Y. 2014) (internal quotation marks and citation omitted), so that a reasonable employee in

Plaintiff’s position would find the cluster teacher position to be materially adverse. Rather, the

differences between the two positions are the types of “inconvenience[s] such as an increased

commute or unfavorable hours” that are insufficient to “amount to adverse employment actions,

even in the context of a retaliation claim.” Taylor v. N.Y.C. Dep’t of Educ., No. 11-CV-3582 (JG),

2012 WL 5989874, at *10 (E.D.N.Y. Nov. 30, 2012) (internal quotation marks and citations

omitted); see also Hoag v. Fallsburg Cent. Sch. Dist., 279 F. Supp. 3d 465, 486 (S.D.N.Y. 2017)

(finding that a teacher’s transfer from a high school to an elementary school was not an adverse

employment action because there was “no other evidence that [the plaintiff’s] job responsibilities

were diminished, that teaching at the elementary school was less prestigious than teaching at the

[high school], that her transfer was tantamount to a demotion, or that there was any other

meaningful difference between her jobs at the two schools”); see also id. (“That [the p]laintiff was

inconvenienced by the transfer, or that she would have preferred to stay on at [her old school], are

insufficient to render her transfer adverse because the standard is an objective one.”) (citing

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 71 (2006)).

       Finally, Plaintiff notes that the cluster teacher position “would have specific negative and

deleterious effect[s] on [Plaintiff’s] health and livelihood” given her disability. (Am. Compl., Dkt.

Dkt. 33, ¶ 70.) Though “material adversity is to be determined objectively,” Rivera, 743 F.3d at

25, “context matters, as some actions may take on more or less significance depending on the

context,” id. (internal quotation marks and citation omitted). For example, an “assignment to a

classroom on the fifth floor which aggravated [a] teacher’s physical disabilities” can constitute an



                                                 11
adverse employment action. Taylor, 2012 WL 5989874, at *9 (quoting Zelnik v. Fashion Inst. of

Tech., 464 F.3d 217, 226 (2d Cir. 2006)). However, here, though Plaintiff alleges that there would

be “negative and deleterious effect[s]” if she was assigned to a cluster teacher position (Am.

Compl., Dkt. 33, ¶ 70), she does not provide any specific information as to what those effects

would be. This pleading deficiency bars her retaliation claim. See Grimes-Jenkins v. Consol.

Edison Co. of N.Y., Inc., No. 16-CV-4897 (AT) (JCF), 2017 WL 2258374, at *11 (S.D.N.Y. May

22, 2017) (finding that a denial of a transfer was not an adverse employment action when the

plaintiff “fail[ed] to provide any information about how the denial of the transfer actually affected

her, such that it might dissuade a reasonable employee in her shoes from reporting discrimination

or harassment”), report and recommendation adopted, 2017 WL 2709747 (S.D.N.Y. June 22,

2017); Kelly v. Huntington Union Free Sch. Dist., No. 09-CV-2101 (JFB) (ETB), 2012 WL

1077677, at *16 (E.D.N.Y. Mar. 30, 2012) (holding that the plaintiff’s job transfer was not an

adverse action because the plaintiff did not indicate how her new position would fail to advance

her career and instead “merely state[d] that it was a ‘step down’”). Furthermore, the fact that

Defendants granted Plaintiff’s request for a disability accommodation relating to her schedule (see

Am. Compl., Dkt. 33, ¶¶ 78–79) suggests that Plaintiff would have been entitled to the same

accommodations as a cluster teacher which would have addressed the aspects of the position most

likely to aggravate Plaintiff’s disability (see id. ¶ 80 (noting that Plaintiff specifically sought a

schedule accommodation so that she would never have to teach three classes in a row “because of

the functional limitations from her disabilities”)). Therefore, even taking Plaintiff’s specific

disabilities into account, Plaintiff has failed to show how the proposed assignment as a cluster

teacher would be materially adverse to a reasonable employee in Plaintiff’s position.




                                                 12
       Accordingly, Plaintiff has failed to show that the proposed transfer constitutes an adverse

employment action even under the more lenient retaliation standard.

       C.      Causation

       Furthermore, even assuming arguendo, that the proposed transfer constitutes an adverse

employment action, Plaintiff’s retaliation claim still fails because she has not sufficiently alleged

“a causal connection between the protected activity and the adverse employment action.” Sosa,

368 F. Supp. 3d at 516–17 (internal quotation marks and citation omitted). “A retaliatory purpose

can be shown indirectly by timing: protected activity followed closely in time by adverse

employment action.” Vega, 801 F.3d at 90. “There is no firm outer limit to the temporal proximity

required, but most courts in the Second Circuit have held that a lapse of time beyond two or three

months will break the causal inference.” De Figueroa v. New York, 403 F. Supp. 3d 133, 157

(E.D.N.Y. 2019) (citing Walder v. White Plains Bd. of Educ., 738 F. Supp. 2d 483, 503–04

(S.D.N.Y. 2010) (collecting cases)). Here, Plaintiff filed the 2014 Action in December 2014, but

alleges that the retaliatory behavior began in June 2016, almost two years later. (See Am. Compl.,

Dkt. 33, ¶¶ 64, 94.) “Motions to dismiss have been granted when the temporal proximity exceeds

one year.” Sosa, 368 F. Supp. 3d at 519 (citing Riddle v. Citigroup, 640 F. App’x 77, 79 (2d Cir.

2016) (summary order); Shaw v. McDonald, 715 F. App’x 60, 62 (2d Cir. 2018) (summary order)).

       However, “[w]here there are longer gaps in time between protected activity and adverse

employment action, the inference of causation may be inferred from the fact that the employer was

waiting for the opportune time to retaliate.” White v. City of Middletown, 45 F. Supp. 3d 195, 219

(D. Conn. 2014) (citations omitted); see also Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009)

(finding temporal causation after six months because “it is plausible that the officers waited to




                                                 13
exact their retaliation at an opportune time”).8 For example, in Geras v. Hempstead Union Free

School District, the Honorable Arthur D. Spatt found the “[p]laintiff’s contention to be plausible

that the [defendant school] Board waited to exact its retaliation against him at an opportune time,

namely, a regularly-scheduled Board meeting at which his recommendation for tenure was

presented for a vote” because it was possible to “conclude that the Board did so in order to have a

ready explanation in the event that its actions were called into question in, for example, a federal

discrimination lawsuit.” 149 F. Supp. 3d 300, 332 (E.D.N.Y. 2015) (internal quotation marks

omitted). Likewise, in White v. City of Middletown, the Honorable Charles S. Haight Jr. found

that the plaintiff had alleged a prime facie causal connection despite the fact that the defendant’s

retaliatory actions came seven months after the plaintiff had engaged in protected activity. 45 F.

Supp. 3d at 219. In making that determination, Judge Haight relied on the fact that plaintiff had

only been back at work for a month, after an extended medical leave of absence, before the

retaliation began and that the defendant’s pattern of filing retaliatory complaints against the

plaintiff first required the “[p]laintiff to commit[] a transgression” so that defendant could not have

begun retaliating immediately upon plaintiff’s return to work. Id.

       Here, in contrast, Plaintiff provides no explanation for the lag in time between her return

to work and Defendants’ retaliation. She alleges that “[i]n April of 2016, [she] returned to work

after an extended medical leave.”9 (Am. Compl., Dkt. 33, ¶ 17.) However, she provides no


       8
          In fact, in ruling on Defendants’ first motion to dismiss in this case, the Court noted that
“courts have found adequate allegations of temporal causation when the retaliatory actions began
‘at the first actual opportunity to retaliate.’” Sosa, 368 F. Supp. 3d at 498 n.7 (quoting Summa,
708 F.3d at 128).
       9
         These allegations differ slightly from the allegations she made in her original complaint,
in which Plaintiff stated that she began contacting school administrators in April 2016 and
physically returned to work in the Fall of 2016. (See Complaint, Dkt. 1, ¶¶ 37–48.) However, “it
is well established that an amended complaint ordinarily super[s]edes the original, and renders it
of no legal effect.” Baja Food Servs. S. De RL De DV v. Peanut Butter & Co., No. 14-CV-5290
                                                  14
allegations as to what happened between April 2016, when she returned to work, and June 2016

when she alleges that Defendants began their retaliatory activity. Nor does she provide any

allegations to support an inference that Defendants needed to wait until June to retaliate against

her, or that waiting to retaliate would provide cover for their actions. The lack of these allegations

is particularly glaring given her allegations, discussed infra, regarding Defendants’ retaliation

against her within weeks of her filing her CCHR Charge in early 2017. Therefore, as a matter of

law, Plaintiff cannot show that there is a causal connection between the filing of the 2014 Action

and the proposed transfer in June 2016.

                                          *       *       *

       Accordingly, Plaintiff has failed to sufficiently allege that Defendants retaliated against her

for filing her 2014 Action.10

II.    January 2017 CCHR Charge

       Plaintiff also alleges that she was retaliated against for filing her January 2017 CCHR

Charge. (See Am. Compl., Dkt. 33, ¶¶ 101, 114.) Filing an administrative complaint alleging

employment discrimination is protected activity. Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263

F.3d 208, 223 (2d Cir. 2001). Defendants do not contest that they were aware that Plaintiff filed



(LGS), 2015 WL 1137486, at *3 (S.D.N.Y. Mar. 13, 2015) (quoting Dluhos v. Floating &
Abandoned Vessel, Known as New York, 162 F.3d 63, 68 (2d Cir. 1998)). Accordingly, the Court
relies only on Plaintiff’s Amended Complaint in conducting its analysis.
       10
           “[U]nlike Title VII[, Sections 1981 and 1983,] and the NYSHRL, retaliation claims
under the NYCHRL do not require the plaintiff to prove any materially adverse employment
action. Instead, plaintiffs must prove that something happened that would be reasonably likely to
deter a person from engaging in a protected activity.” Adams, 837 F. Supp. 2d at 127. However,
the NYCHRL still requires Plaintiff to show a “causal connection” between Defendants’ action
and Plaintiff’s protected activity. Id. Therefore, even if the proposed transfer “would be
reasonably likely to deter [Plaintiff] from engaging in a protected activity,” id., Plaintiff has still
failed to allege that the Defendants had a retaliatory motive in proposing the transfer because it
occurred more than a year after Plaintiff filed the 2014 Action.
                                                  15
this Charge in January 2017. See Bowen-Hooks, 13 F. Supp. 3d at 223 (finding Plaintiff had

sufficiently alleged that Defendants knew of her protected activity because the EEOC informs

employers when a charge against them is filed and the defendants “have not asserted otherwise”).

       A.      Exhaustion

       Defendants argue that Plaintiff’s retaliation claim is not exhausted because the events that

support the claim occurred before she filed the charge but were not included in the January 2017

CCHR Charge. (See Defs.’ Letter Br., Dkt. 37, at 3.) Here, however, Plaintiff alleges that

Plaintiffs retaliated after she filed her January 2017 EEOC charge. (See Pl.’s Letter Br., Dkt. 38,

at 4 (arguing Defendants began retaliating against Plaintiff a few weeks after she filed the January

2017 CCHR Charge).) As discussed in more detail supra, “[c]laims not raised in an EEOC

complaint may still be part of the complaint later filed in federal court if they are reasonably

related’ to the claim filed with the agency.” Vives v. N.Y.C. Dep’t of Corr., No. 15-CV-6127

(MKB), 2019 WL 1386738, at *7 (E.D.N.Y. Mar. 27, 2019) (quoting Littlejohn, 795 F.3d at 322).

“‘Reasonably related’ claims are recognized . . . [where] the claim is one of ‘retaliation by an

employer against an employee for filing an EEOC charge’ . . . .” Id. (quoting Terry, 336 F.3d at

151). Accordingly, the Court finds that Plaintiff has exhausted her retaliation claim. However,

the Court notes that Plaintiff’s January 2017 CCHR Charge focused exclusively on allegations of

disability discrimination. (See generally January 2017 CCHR Charge, Dkt. 1-2.) Plaintiff’s

retaliation claim is therefore only exhausted pursuant to the statutes that protect against disability

discrimination, e.g., the ADA, the NYSHRL, and NYCHRL. See Gomez, 191 F. Supp. 3d at 300

(finding that plaintiff had not exhausted her Title VII claims because “[a]t no point does the [EEOC

Charge] document reference, even in passing, sexual harassment or any other discrimination on

the basis of race, gender, or any other group protected by Title VII”).



                                                 16
        B.     Adverse Employment Action

        As described supra, “[t]o support a retaliation claim, an adverse action must be ‘likely to

dissuade a reasonable worker in the plaintiff’s position from exercising . . . legal rights.’” Lawson,

710 F. App’x at 463 (quoting Millea, 658 F.3d at 164). Plaintiff alleges that after filing her January

2017 CCHR Charge, Defendants began retaliating against her by: implementing rules regarding

bathroom and classroom access that negatively and uniquely affected Plaintiff; placing a

disciplinary letter in Plaintiff’s file accusing her of being absent from work without permission;

and accusing Plaintiff of professional misconduct on several occasions. (Pl.’s Letter Br., Dkt. 38,

at 4–5; see also Am. Compl., Dkt. 33, ¶¶ 39–61.)

        A formal reprimand can be an adverse action for purposes of a retaliation claim,
        “even when . . . the letter does not directly or immediately result in any loss of
        wages or benefits, and does not remain in the employment file permanently,”
        because “it can reduce an employee’s likelihood of receiving future bonuses, raises,
        and promotions, and it may lead the employee to believe (correctly or not) that his
        job is in jeopardy.”

Bowen-Hooks, 13 F. Supp. 3d at 227 (additional citation omitted) (quoting Millea, 658 F.3d at

165).   Plaintiff’s allegation that Defendant Berger “placed a letter in Plaintiff’s file for

unprofessional misconduct falsely claiming that Plaintiff was AWOL” after Plaintiff took two sick

days in mid-February (Am. Compl., Dkt. 33, ¶¶ 54–56) is sufficient to support Plaintiff’s

retaliation claim. See DeVore v. Neighborhood Hous. Servs. of Jamaica Inc., No. 15-CV-6218

(PKC), 2017 WL 1034787, at *10 (E.D.N.Y. Mar. 16, 2017) (“Plaintiff has listed several adverse

actions that [d]efendant took against him, including . . . retaliatory write-ups for infractions that

had not happened . . . .”); Perrin v. Conn. Dep’t of Corr., No. 16-CV-643 (JAM), 2016 WL

6594070, at *2 (D. Conn. Nov. 7, 2016) (“[I]f it is true that plaintiff’s supervisors decided for

retaliatory reasons to initiate disciplinary proceedings against plaintiff on grounds they knew to be




                                                 17
false, [the court] cannot help but conclude that this tactic would . . . dissuade any reasonable

employee from complaining about discrimination.”).

       Furthermore, “[i]n determining whether conduct amounts to an adverse employment

action, the alleged acts of retaliation need to be considered both separately and in the aggregate,

as even minor acts of retaliation can be sufficiently ‘substantial in gross’ as to be actionable.”

Smith v. N. Shore-Long Island Jewish Health Sys., 286 F. Supp. 3d 501, 512 (E.D.N.Y. 2018)

(quoting Hicks, 593 F.3d at 165). Here, in addition to the disciplinary letter, Plaintiff alleges that

Defendants changed school rules to specifically target her disability and make it harder for her to

do her job, as well as continued to falsely accuse her of misconduct. “Although some of the

conditions she complains of, considered individually, might reasonably be tolerated by many

teachers, the allegation of their combination, alleged to have been imposed only on her, suffices

to survive a motion to dismiss.” Massaro v. Bd. of Educ. of City Sch. Dist. of New York, 774 F.

App’x 18, 22 (2d Cir. 2019) (summary order); id. (noting that allegations of overcrowded classes

with a disproportionate number of students with severe behavioral problems, assignments to

classrooms with no temperature controls, a classroom schedule that left no time to prepare for

classes or use the bathroom, and disciplinary action that was wrongly attributed to plaintiff, in the

aggregate, was sufficient to establish a retaliation claim); Vega, 801 F.3d at 91 (finding that

plaintiff had sufficiently alleged a retaliation claim based on “his assignment of notoriously absent

students, his temporary paycheck reduction, and the District’s failure to notify him of a curriculum

change” because these actions could make it harder for plaintiff “to achieve good results” with his

students or make “him appear unprepared or ineffective both to his students and for his up-coming

teacher evaluation”).

       Plaintiff has therefore sufficiently alleged that she suffered an adverse employment action.



                                                 18
       C.      Causation

       Plaintiff has also sufficiently alleged that the adverse employment actions were caused by

her protected activity given the temporal proximity between the two events. As noted supra, “[a]

retaliatory purpose can be shown indirectly by timing: protected activity followed closely in time

by adverse employment action.” Vega, 801 F.3d at 90. Plaintiff filed her CCHR Charge on

January 12, 2017 (Am. Compl., Dkt. 33, ¶ 101; see also January 2017 CCHR Charge, Dkt. 1-2, at

3) and alleges that Defendants’ began retaliating in mid-February by placing the disciplinary letter

in her file after she took sick days on February 15 and 17 as well as changing the rules relating to

bathroom and classroom access at a February 13th staff meeting (Am. Compl., Dkt. 33, ¶¶ 43, 49,

54, 56). This temporal proximity is sufficient to support an inference that Defendants acted with

a retaliatory purpose. See De Figueroa, 403 F. Supp. 3d at 157 (“There is no firm outer limit to

the temporal proximity required, but most courts in the Second Circuit have held that a lapse of

time beyond two or three months will break the causal inference.”); Lambert v. Trump Int’l Hotel

& Tower, 304 F. Supp. 3d 405, 423 (S.D.N.Y. 2018) (noting that though “[t]he Second Circuit has

not established a bright line to define the outer limits beyond which a temporal relationship is too

attenuated[,] . . . the passage of about two months between the protected activity and the adverse

action appears to be the approximate dividing line”) (internal quotation marks and citations

omitted), appeal dismissed June 13, 2018.

                                         *       *       *

       Accordingly, Plaintiff has sufficiently alleged her retaliation claim pursuant to the ADA

and NYSHRL based on the actions Defendants took after she filed her January 2017 CCHR




                                                19
Charge.11 Furthermore, given that the standard for a NYCHRL claim is “more lenient,” Adams,

837 F. Supp. 2d at 127, “claims that satisf[y] federal and state standards will necessarily satisfy

the less exacting NYCHRL standards,” Lewis v. N.Y.C. Transit Auth., 12 F. Supp. 3d 418, 451–52

(E.D.N.Y. 2014) (citing Adams, 837 F. Supp. 2d at 127). Plaintiff’s retaliation claims, pursuant to

the ADA, NYSHRL, and the NYCHRL, based on her filing of the January 2017 CCHR Charge,

will therefore proceed to discovery.

                                        CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss as to Plaintiff’s retaliation

claims is granted in part and denied in part. In light of the Court’s dismissal of Plaintiff’s

discrimination and hostile work environment claims at the June 18, 2019 pre-motion conference

and the dismissal of Plaintiff’s retaliation claims pursuant to Title VII, Sections 1981 and 1983

herein, the only claims that will proceed to discovery are Plaintiff’s ADA, NYSHRL, and

NYCHRL retaliation claims based on adverse employment actions committed by Defendants after

Plaintiff filed her January 2017 CCHR Charge.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: March 31, 2020
       Brooklyn, New York




       11
          The standard for retaliation claims under the ADA and the NYSHRL is the same. See
Treglia, 313 F.3d at 719.
                                                20
